DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received October 29, 2021:
Claims 19-20, 23-36, 38-39 and 41-42 are pending. Claims 1-18, 21-22, 37 and 40 have been cancelled as per applicant’s request.
The previous claim objections are withdrawn in light of the amendment.
The previous rejection is withdrawn in light of the amendments. However, a new grounds of rejection has been made in light of the amendments in view of Wood et al. (US 2009/0017366) to claims 38-39 and 42 . All changes to the rejection are necessitated by the amendment.
Claim Interpretation
Claim 19 includes a limitation to a device for interconnecting battery elements comprises “the permanent magnet being crimped to the sidewall by the crimping armature”
In light of the specification, the limitation is interpreted by the examiner to mean the crimping armature holds the magnet in place via crimping of the magnet to the sidewall (see [0097] of the published application).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-35 and 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 34, the claim recites “the contact areas” (lines 4-5), “the  contact area” (claim 19, line 4, singular) and “at least one contact area” (claim 19, line 4). If the claim is referring to the same at least one contact area, a reference to “the contact area(s)” is unclear, because it is unsure which contact area(s) or if all contact areas are being referred to. Claim 35 is rejected by virtue of dependency. 
Regarding Claim 41, the claim recites “at least two magnet receptacles” (lines 7-8) and “the magnet receptacles” (line 9). If the claim is referring to the same magnet receptacles, a reference to “the magnet receptacles” is unclear, because it is unsure which magnet receptacles or if all magnet receptacles are being referred to. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 38-39 rejected under 35 U.S.C. 103 as being unpatentable over Ferber (US 2011/0223776) in view of Dawson et al. (WO 2003/090321), De Paoli et al. (WO 2015/185827) using (US 2017/0187013) as the English translation and Wood et al. (US 2009/0017366).
Regarding Claim 38, Ferber teaches a modular interconnection system (Fig. 7, #2000) that interconnects power cells (Fig. 7, #200) (i.e. device for interconnecting battery elements) (Abstract) comprising a paralleling member (Fig. 7, #244), with a releasable contact (Fig. 2, #235) (i.e. electrically conducting strip), with contact regions (Fig. 7, #1005 and #1007) (i.e. contact area), a magnetic member which may be permanent (Fig. 24, #555 and Para. [0069]) (i.e. at least one permanent magnet), where the releasable contact (i.e. contact area) (Fig. 2, #235) is configured for an application to a cell terminal (i.e. terminal of a battery element)(Fig, #210) where the contact region includes a releasable contact (Fig. 24, #550) (i.e. stamped relief with a substantially flat part) wherein the substantially flat part is located at a bottom portion of the stamped relief #550 (as #550 has a substantially flat part at the lowest point), and constituting one contact area (Fig. 7, #1005) where the releasable contact (i.e. electrically conductive strip constituting one contact area) wherein the a releasable contact (Fig. 24, #550) (i.e. stamped relief) forming a receptacle for the magnetic member (Fig. 24, #555) (i.e. the permanent magnet is seated in said receptacle), and a side wall (Fig. 24, #994) extending perpendicular to the substantially flat part, the side wall being adjacent to the contact area and forming a magnet receptacle with the substantially flat part, the magnetic member (i.e. permanent member being seated in the magnet receptacle, See Fig. 24).where the magnetic members can magnetically couple to the power cells (i.e. battery element) to generate a force that holds the releasable contacts (i.e. contact area) of the releasable modular interconnect in position (i.e. at least one permanent magnet respectively cooperating with the contact area, adapted to be secured to a terminal of the battery element by magnetic interaction with the battery element) (Para. 
If embodiments are shown to be interchangeable (regarding structure and/or specific mechanism), at the very least it would have been obvious as the combination of releasable power cell contact apparatus for use in a releasable modular interconnect of Fig. 24 with the releasable modular interconnect of Fig. 7 would yield the predictable result of a functioning releasable modular interconnect system used to connect a plurality of cells within an energy system. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine releasable power cell contact apparatus for use in a releasable modular interconnect of Fig. 24, with the releasable modular interconnect of Fig. 7, as the combination would yield the predictable result of a functioning releasable modular interconnect system used to connect a plurality of cells within an energy system. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, A.).
Ferber does not teach the magnetic member being crimped to the pole piece (i.e. side wall) or the electrically conductive.

The combination of the holder (i.e. side wall) and the crimping of the holder on the magnet as taught by Dawson et al., with Ferber would yield the predictable result of a side wall being adjacent to the at least one contact area and forming a magnet receptacle and holding the magnet in place (pg. 21, lines 1-3) and a side wall being adjacent to the at least one contact area and forming a magnet receptacle and holding the magnet in place by pressing inwardly against the magnet and having a crimping armature surrounding the magnet receptacle (pg. 21, lines 1-3).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the side wall and the crimping of the holder on the magnet, as taught by Dawson et al., with Ferber, as the combination would yield the predictable result of a side wall being adjacent to the at least one contact area and 
	Ferber further teaches the conductive interconnect members is made of copper, aluminum, or silver (Para. [0039]) (i.e. a metal). Ferber does not explicitly teach the electrically conductive strip having a metal-plated strip. 
However, De Paoli et al. teaches a connection device for a battery (Abstract) wherein an electric connection comprised of a metal strip (Fig. 5, #46) is made of silver-plated copper (Para. [0080]).
 Ferber to incorporate the teaching of De Paoli et al., as the metal strip of De Paoli et al. has a high resistance to corrosion and good conductivity (Para. [0081]).
Ferber as modified by Dawson et al. and De Paoli et al. does not explicitly teach a contact area has an opening surrounded by an electric contact surface.
However, Wood et al. teaches a battery including a plurality of electrochemical cells wherein the cells have a terminal and a plurality of members coupled together for securing the electrochemical cells in place (Para. [0011]) including a plurality of connectors (Fig. 3, #64) including conductive elements configured for coupling terminals of adjacent cells to facilitate electrical current flow (Para. [0012]) comprising round openings that serve to contact the electrically conductive member to the terminal (see Fig. 3, #64) (i.e. a conductive strip having a contact area directly contacting a terminal comprising a centered round hole) and is surrounded by an electric contact surface as the terminal extends partially or completely in the connector (Para. [0062]) (i.e. ensuring annular distribution of a surface of contact between the at least one contact area and the terminal).
The combination of the round hole in the electrically conductive connector for connecting terminals as taught by Wood et al., with the bottom portion of the substantially flat part of the releasable contact of Ferber et al. would yield the predictable result of an opening for connecting the terminal to an electrically conductive strip allowing for electrical current to flow between terminals (Para. [0064]).   Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed 
Ferber further teaches each power cell to be cylindrical device (Para. [0027]). Fig. 8, 12a, and 12c show shapes which are generally associated with cylindrical cells (coaxial ring shape in Fig. 8 -- #851, Fig. 12a -- #1205, Fig. 12c -- #1210). It would be obvious for a person of ordinary skill in the art to use a coaxial ring shape for the pole pieces (Fig. 24, #994) (i.e. crimping armature) as the shape is generally associated with cylindrical cells as seen in Fig. 8, 12a, 12c. Ferber does not explicitly teach the magnetic pole pieces (i.e. crimping armature) are made of steel. 

Regarding Claim 39, Ferber as modified by Dawson et al., De Paoli et al. and Wood et al. teaches all of the elements of claim 38 as explained above.
Ferber further teaches the conductive interconnect members is copper (Para. [0039]) (i.e. the at least electrically conductive strip is made of a second material) and the material for the magnetic members (i.e. crimping armature) are gadolinium or manganese arsenide (Para. [0076], lines 19-21) (i.e. a first material that is different from the second material).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Ferber (US 2011/0223776) in view of Dawson et al. (WO 2003/090321) and Wood et al. (US 2009/0017366).
Regarding Claim 42, Ferber teaches a modular interconnection system (Fig. 7, #2000) that interconnects power cells (Fig. 7, #200) (i.e. device for interconnecting battery elements) (Abstract) comprising a paralleling member (Fig. 7, #244), with a releasable contact(Fig. 2, #235) (i.e. electrically conducting strip), with contact regions (Fig. 7, #1005 and #1007) (i.e. at least one contact area), a magnetic member which may be permanent (Fig. 24, #555 and Para. [0069]), where the releasable contact (i.e. contact area) (Fig. 2, #235) is configured for an application to a cell terminal (i.e. 
If embodiments are shown to be interchangeable (regarding structure and/or specific mechanism), at the very least it would have been obvious as the combination of releasable power cell contact apparatus for use in a releasable modular interconnect of Fig. 24 with the releasable modular interconnect of Fig. 7 would yield the predictable 
Ferber does not teach the magnetic member being crimped to the pole piece (i.e. side wall).
However, Dawson et al. teaches a method for forming a releasable electrical connection (Abstract) wherein permanent magnets for use in the invention may be retained in a metal cup (i.e. magnet receptacle) wherein the retaining means may retain the magnet by being crimped about a magnet (pg. 9, lines 9-13), wherein magnet holder (Fig. 3, #6) (i.e. forming a side wall) is crimped on magnet (i.e. permanent magnet) (Fig. 3, #4 and pg. 21, lines 1-3), and the magnet holder (Fig. 3, #6) (which forms the side wall and the substantially flat part) is formed from an electrical contact wire (Fig. 3, #10) is in contact with the permanent magnet (#4) at a substantially flat part (i.e. a stamped relief of a conductive strip also forming substantially flat part forming the at least one contact area) and the permanent magnet (#4) is seated in the magnet holder (#6) (i.e. magnet receptacle) and crimped to the side wall.
 Ferber to incorporate the teaching of Dawson et al., because it would allow for components mounted to magnets to be securely mechanically and electrically connected whilst upon attachment and removal little or no mechanical distortion of parts, in particular no shearing action to potentially wear away a contact surface. Crimping would also provide for the releasable magnetic attachment of electrical components without requiring a mechanically interlocking component (pg. 9, lines 25-30).
Ferber further teaches each power cell to be cylindrical device (Para. [0027]). It would be obvious for a person of ordinary skill in the art to use a cylindrical shape for the side wall of Ferber as modified by Dawson as the shape is generally associated with cylindrical cells as taught by Ferber (Para. [0027]) as it would align with the cylindrical 
Ferber does not explicitly teach the magnetic pole pieces (i.e. crimping armature) are made of steel. 
However, Ferber teaches magnetic material may be steel (Para. [0066]) wherein magnetic materials could be pole pieces. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used steel as the pole piece material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Ferber as modified by Dawson et al. does not explicitly teach a contact area has an opening surrounded by an electric contact surface.
However, Wood et al. teaches a battery including a plurality of electrochemical cells wherein the cells have a terminal and a plurality of members coupled together for securing the electrochemical cells in place (Para. [0011]) including a plurality of connectors (Fig. 3, #64) including conductive elements configured for coupling terminals of adjacent cells to facilitate electrical current flow (Para. [0012]) comprising round 
The combination of the round hole in the electrically conductive connector for connecting terminals as taught by Wood et al., with the bottom portion of the substantially flat part of the releasable contact of Ferber et al. would yield the predictable result of an opening for connecting the terminal to an electrically conductive strip allowing for electrical current to flow between terminals (Para. [0064]).   Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the round hole in the electrically conductive connector for connecting terminals as taught by Wood et al., with the bottom portion of the substantially flat part of the releasable contact of Ferber et al., as the combination would yield the predictable result of an opening for connecting the terminal to an electrically conductive strip allowing for electrical current to flow between terminals (Para. [0064]).   The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Modifying the bottom portion of the substantially flat part of Ferber et al. with the round hole openings of Wood et al. would provide a round hole that is centered in the substantially flat part and is surrounded by an electrical contact surface ensuring an annular distribution of a .
Allowable Subject Matter
Claim 19-20, 23-33 and 36 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest or render obvious the invention of at least claim 19.
Claim 19 teaches a device for interconnecting battery elements comprising the elements therein. Notable, the claim requires at least one electrically conductive strip forming a sidewall, crimping armature and a permanent magnet wherein the side wall is interposed between the crimping armature and the permanent magnet, the permanent magnet being crimped to the sidewall by the crimping armature. Ferber teaches a modular interconnection system (Fig. 7, #2000) that interconnects power cells (Fig. 7, #200) (i.e. device for interconnecting battery elements) (Abstract) comprising a paralleling member (Fig. 7, #244), with a releasable contact (Fig. 2, #235) (i.e. electrically conducting strip) a magnetic member which may be permanent (Fig. 24, #555 and Para. [0069]), and pole pieces (Fig. 24, #994) (i.e. crimping armature). Ferber does not teach the magnetic member being crimped to the pole piece, however, Dawson et al. teaches a retaining means may retain the magnet by being crimped about a magnet (pg. 9, lines 9-13), wherein magnet holder (Fig. 3, #6) (i.e. forming a side wall) is crimped on magnet (i.e. permanent magnet) (Fig. 3, #4 and pg. 21, lines 1-3), and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed October 29, 2021 (regarding independent claims 38 and 42) have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the Grosse reference have been considered but are moot because the new ground of rejection does not rely on Grosse for any teaching or matter specifically challenged in the argument.
Applicant argues in Dawson there is no mechanical component that could read on a crimping armature and Ferber’s magnetic pole piece has both a different position 
Examiner respectfully disagrees. In response to applicant's arguments against the references individually (Dawson not teaching the crimping armature), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Ferber is relied upon for teaching the crimping armature. The crimping armature as claimed (in claims 38 and 42) requires the crimping armature position of being in contact with and surrounding an external surface of the sidewall of the stamped relief and the function of forming a magnetic flux guide. The combination of the holder (i.e. side wall) and the crimping of the holder on the magnet as taught by Dawson et al., with Ferber would yield a side wall being adjacent to the at least one contact area and forming a magnet receptacle and holding the magnet in place (pg. 21, lines 1-3) and a side wall being adjacent to the at least one contact area and forming a magnet receptacle and holding the magnet in place by pressing inwardly against the magnet and having a crimping armature (the pole pieces of Ferber) surrounding the magnet receptacle (pg. 21, lines 1-3).  Further, Ferber teaches pole pieces (Fig. 24, #994) (i.e. crimping armatures) are magnetic (Para. [0076]) (i.e. forms a magnetic flux guide).
Applicant argues the stamped relief in the conductive strip is not shown or suggested in the prior combination as the sidewall is not formed by the stamped relief in Ferber and there is no direct equivalence between the elements of Ferber and Dawson, and the combination requires hindsight reconstruction to get to the claimed device.In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Dawson teaches the magnet holder (Fig. 3, #6) (which forms the side wall and the substantially flat part) is formed from an electrical contact wire is in contact with the permanent magnet at a substantially flat part (i.e. a stamped relief of a conductive strip also forming substantially flat part forming the at least one contact area) (see the rejection to the independent claims above in sections “9” and “12”. Regarding the combinability of the references, the combination would yield the predictable result of a side wall being adjacent to the at least one contact area and forming a magnet receptacle and holding the magnet in place (pg. 21, lines 1-3) and a side wall being adjacent to the at least one contact area and forming a magnet receptacle and holding the magnet in place by pressing inwardly against the magnet and having a crimping armature surrounding the magnet receptacle (pg. 21, lines 1-3). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Also, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber to incorporate the teaching of Dawson et al., because it would allow for components releasable mounted to magnets to be securely mechanically and electrically connected whilst upon attachment and removal little or no In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, the Examiner maintains the obviousness rejections to claims 38 and 42 and upholds the rejection to the independent claim, as above.
Applicant argues that the dependent claims (claim 39) are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim 38 and 42 has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/A.C./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729